                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


JANE DOE, for herself, and                         )
JOHN DOE a minor child, through his                )
parent, JANE DOE,                                  )
                                                   )
Plaintiffs,                                        )
                                                   )
v.                                                 )           Case No. 3:20-cv-00486
                                                   )           Judge Aleta A. Trauger
WILLIAMSON COUNTY BOARD                            )
OF EDUCATION and PATRICK                           )
BOYD, in his individual capacity,                  )
                                                   )
Defendants.                                        )

                                         MEMORANDUM

        The Williamson County Board of Education (“WCBOE”) and Patrick Boyd have filed a

Motion to Dismiss (Doc. No. 17), to which Jane Doe, on her own behalf and on behalf of minor

child John Doe, has filed a Response (Doc. No. 22), and the WCBOE and Boyd have filed a Reply

(Doc. No. 23). For the reasons set out herein, the motion will be granted.

                                        I. BACKGROUND 1

        The Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq.,

“offers federal funds to States in exchange for a commitment: to furnish a ‘free appropriate public

education’—more concisely known as a FAPE—to all children with certain physical or intellectual

disabilities.” Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 748 (2017) (citing 20 U.S.C. §§

1401(3)(A)(i), 1412(a)(1)(A)). Tennessee has participated in the IDEA or its similar predecessor

program for several decades. See, e.g., Clevenger v. Oak Ridge Sch. Bd., 573 F. Supp. 349, 349



1
 Except where otherwise indicated, the facts set forth are taken from the Does’ First Amended Complaint
(Doc. No. 15) and are accepted as true for the purposes of the Motion to Dismiss.



     Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 1 of 19 PageID #: 374
(E.D. Tenn. 1983) (applying Act’s predecessor in Tennessee), rev’d on other grounds, 744 F.2d

514 (6th Cir. 1984).

       “[T]he IDEA gives the ‘primary responsibility . . . for choosing the educational method

most suitable to the child’s needs . . . to state and local educational agencies in cooperation with

the parents or guardian of the child.” Long v. Dawson Springs Indep. Sch. Dist., 197 F. App’x 427,

433–34 (6th Cir. 2006) (quoting Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458

U.S. 176, 207 (1982)). At the heart of this collaborative process is the child’s individualized

education program, or “IEP.” “The IDEA establishes procedures by which school officials,

parents, and the student can collaborate to create an IEP” that takes into account the unique needs

of the child, the special education expertise of the educators, and the voice of the child’s parents

or guardians as advocates for the child’s best interests and educational needs. Id. at 432 (citing 20

U.S.C. §§ 1401(11), 1414(d); Sch. Comm. of Town of Burlington, Mass. v. Dep’t of Educ. of Mass.,

471 U.S. 359, 368 (1985)).

       In the event that those parties disagree, however, the state is required to provide an

administrative due process hearing for a challenge to any matter relating to a student’s receipt of

a FAPE, including the student’s educational placement. 20 U.S.C. § 1415(b)(6), (f)–(g), (k). While

the IDEA provides for a private right of action for these matters as well, it requires that plaintiffs

first exhaust the administrative procedures. 20 U.S.C. § 1415(i)(2); see also S.E. v. Grant Cty. Bd.

of Educ., 544 F.3d 633, 642 (6th Cir. 2008).

       John Doe is a middle school student in the Williamson County school system. He is

disabled due to symptoms associated with “a number of anxiety-related disorders including

obsessive compulsive disorder, depression, generalized anxiety, attention-deficit/hyperactivity

disorder (ADHD), and motor tic disorder.” (Doc. No. 15 ¶ 6.) Those symptoms “substantially



                                                  2

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 2 of 19 PageID #: 375
impair his major life activities of concentrating, thinking, communicating, learning, processing

thoughts, interacting with others, and transitioning” to new situations. (Id.)

       Tennessee public school students are mostly assigned to a school within their district based

on the location of the student’s residence. During the 2017–18 school year, John attended fifth

grade at the school for which he was zoned, Crockett Elementary School. When John was at

Crockett, he made important friendships with his peers that helped him to thrive despite the

obstacles created by his impairments. Instruction at Crockett Elementary terminates after fifth

grade, after which its students are zoned to attend Woodland Middle School. Before John began

his sixth grade year, however, he and his mother moved to a new home on Williamson County’s

Split Log Road. Prior to that school year, the Split Log Road home, like the Does’ previous home,

was zoned for Woodland Middle. In August 2018, however, the WCBOE amended its zoning plan

to zone the Split Log Road home for a different middle school. Complicating matters further, the

WCBOE failed to enter the accurate, revised zoning information into the software that it uses to

assign students to schools. John, therefore, was assigned to and attended Woodland Middle for the

2018–19 school year, despite the fact that it was not, in fact, the school for which his home was

zoned. (Id. ¶¶ 8–10.)

       In 2019, the Does began planning to move again—this time, because Jane Doe had become

engaged and intended to move, with her son, into the home of her future spouse on North Chapel

Road. Unlike with their previous move, Jane was aware that the new home would not be zoned for

Woodland Middle and that, therefore, the move would mean that John would no longer be zoned

to attend the same school as the friends he had made from Crockett Elementary. Jane worried that

John’s separation from his friends would not only cause him great anguish but interfere with his

education, because his friendships had provided a beneficial and stabilizing effect on his school



                                                  3

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 3 of 19 PageID #: 376
life. She, therefore, hoped that he would be able to continue attending Woodland Middle. (Id. ¶¶

12–13.)

       Williamson County students who wish to attend a school other than the one for which they

are zoned may file an out-of-zone request pursuant to WCBOE Policy 1.703. For a non-disabled

student, an out-of-zone request will not be approved unless three requirements are met: (1) the

school that the student wishes to attend must by classified by the WCBOE as “open zoned”; (2)

the principal of the school for which the student is zoned must sign an acknowledgment that he

received notice of the request; and (3) the WCBOE superintendent and the principal of the school

that the student wishes to attend must both approve the exception. (Id. ¶¶ 14–15.) Policy 1.703,

however, also provides that a student may attend an out-of-zone school, without satisfying the

above criteria, if the student is disabled and the out-of-zone placement is recommended by his IEP.

(Id. ¶ 16.) Finally, Policy 1.703 includes a general safety-valve provision, allowing an exception

to the policy’s requirements based on the “specific curricular and/or documented needs” of the

student. Final decisions under Policy 1.703 are made by the WCBOE’s Zoning Appeals

Committee. (Id. ¶ 17.)

       Jane Doe submitted an out-of-zone request on behalf of John Doe in April of 2019. (Id. ¶

19.) Woodland Middle was, at least at the time of the request, open-zoned, meaning that the request

satisfied the first of the three criteria necessary for approval outside the context of the IEP process

or the safety-valve provision. (Id. ¶ 20.) Around April 24, 2019, however, a WCBOE Specialist of

Planning and Zoning informed Jane by telephone than John’s request was being denied. (Id. ¶ 21.)

The Does have been told that Woodland Middle’s principal, Patrick Boyd, reviewed and denied

the request himself. Assuming that that account is accurate, then John was ineligible for an out-of-




                                                  4

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 4 of 19 PageID #: 377
zone exception through the primary, three-requirement route, because he did not satisfy the final

requirement. (Id. ¶ 23.)

       The Does have also sought to have an IEP put into place related to John’s disabilities. The

timing of this process is not clear from the First Amended Complaint, but the request for an IEP

was eventually denied. Without an IEP—or an IEP team—John was not eligible for the first way

to bypass the ordinary requirements of Policy 1.703, through a request by the IEP team. (Id. ¶ 26)

The only option available to him, therefore, was through the general safety-valve exception based

on “curricular and/or documented needs.” The WCBOE, however, did not grant John an exception

to Policy 1.703 under that provision either. (Id. ¶ 31)

       Jane appealed the denial of an out-of-zone exception, and the appeal was denied. (Id. ¶ 26)

Concurrently, she appealed the denial of an IEP through the IDEA’s administrative process. That

administrative process was still ongoing when this case began, and the parties have not indicated

to the court that it has been concluded. (Id. at 7 n.3.) If John is successful in his IDEA appeal, he

will be granted an IEP that will bring him into the broad structure of the IDEA. Within that

structure, the IEP team will make determinations about a wide range of issues relevant to his

receipt of a FAPE—including, specifically, the educational setting in which he will be instructed.

See 20 U.S.C. § 1414(d)(1)(A)(i)(IV)–(VII). Policy 1.703, by the Does’ own admission (and by

the edicts of the IDEA), would require WCBOE to honor his IEP placement. (Doc. No. 15 ¶ 16.)

       In the meantime, however, Jane had no way to keep John at Woodland Middle as long as

she lived outside the school’s zone. In order to maintain his placement, therefore, she leased an

“additional home” within the Woodland Middle zone, for a price of $3,650 per month. John stayed

at the rental property “the majority of nights” and, as a result, was permitted to attend Woodland

Middle as an in-zone student. (Id. ¶ 45.) As of the time of the First Amended Complaint, renting



                                                  5

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 5 of 19 PageID #: 378
the home had cost Jane Doe “$79,500 to date, . . . increasing monthly.” (Id. ¶ 46.) Prior to the

2020–21 school year, she again requested an out-of-zone exception. This time, however, the

exception was granted. Jane Doe, however, expresses concern that the exception may be rescinded

in coming years. (Id. ¶ 47.)

       On June 11, 2020, the Does filed a Complaint in this court against the WCBOE and Boyd,

in his individual capacity, based on their handling of John’s assignment within the district. (Doc.

No. 1.) On July 29, 2020, they filed their First Amended Complaint. (Doc. No. 15.) They plead

three counts, two against the WCBOE and one against Boyd. Count I is a claim against the

WCBOE under 42 U.S.C. §1983, based on the WCBOE’s alleged violation of John’s Fourteenth

Amendment right not to be deprived of a property interest without due process. (Id. ¶¶ 48–53.)

Count II is a claim against Boyd under 42 U.S.C. §1983, based on Boyd’s alleged deprivation of

John’s rights under the Equal Protection Clause. (Id. ¶¶ 54–58.) Count III is a claim against the

WCBOE under Section 504 of the Rehabilitation Act (“Section 504”), 29 U.S.C. § 794, and Title

II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., “alone or in

conjunction with Section 1983.” (Id. ¶¶ 59–58.)

       Rule 8(a)(3) of the Federal Rules of Civil Procedure requires every civil complaint filed in

this court to include “a demand for the relief sought, which may include relief in the alternative or

different types of relief.” Fed. R. Civ. P. 8(a)(3). In most non-pro se civil cases that this court

considers, that requirement is fulfilled in a brief, separate section near the end of the complaint,

expressly designated as a prayer or demand for relief. Counsel for the Does has chosen instead to

embed the Does’ demands for relief in the body of the First Amended Complaint as a whole. Jane

Doe seeks “reimbursement of” the funds she spent on the of $3,650 monthly rent for her in-zone




                                                  6

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 6 of 19 PageID #: 379
home “as damages.” (Id. ¶ 46.) John Doe “seeks injunctive relief to continue the zoning exemption

going forward, as [he] is able.” (Id. ¶ 47.) The Does also seek attorney’s fees. (Id. ¶¶ 53, 58, 61.)

                                        II. LEGAL STANDARD

        In deciding a motion to dismiss for failure to state a claim under Rule 12(b)(6), the court

will “construe the complaint in the light most favorable to the plaintiff, accept its allegations as

true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d

471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002). The Federal

Rules of Civil Procedure require only that the plaintiff provide “a short and plain statement of the

claim that will give the defendant fair notice of what the plaintiff’s claim is and the grounds upon

which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957). The court must determine only whether

“the claimant is entitled to offer evidence to support the claims,” not whether the plaintiff can

ultimately prove the facts alleged. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (quoting

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

        The complaint’s allegations, however, “must be enough to raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To establish the “facial

plausibility” required to “unlock the doors of discovery,” the plaintiff cannot rely on “legal

conclusions” or “[t]hreadbare recitals of the elements of a cause of action,” but, instead, the

plaintiff must plead “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). 2

“[O]nly a complaint that states a plausible claim for relief survives a motion to dismiss.” Id. at

679; Twombly, 550 U.S. at 556.


2
 The plaintiffs suggest that, “[w]hen not faced with terrorist attacks on the United States like [in] Iqbal, the
Supreme Court is more lenient on pleadings.” (Doc. No. 22 at 11.) The Federal Rules of Civil Procedure,
which Iqbal construed, “govern the procedure in all civil actions and proceedings in the United States
district courts, except as stated in Rule 81.” Fed. R. Civ. P. 1.

                                                       7

    Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 7 of 19 PageID #: 380
                                           III. ANALYSIS

A. The IDEA Exhaustion Requirement and IDEA-Adjacent Federal Claims

       The defendants argue, first, that the plaintiffs’ claims should be dismissed because, when

the plaintiffs filed their Complaint, they had not yet completed the IDEA administrative process. 3

Although the Does apparently do believe that the WCBOE violated the IDEA in John’s case, they

have not filed a claim under the IDEA as part of this litigation. That does not, however, necessarily

resolve the question of whether his claims are subject to dismissal based on a failure to exhaust

the IDEA process. Section 1415(1) of the IDEA addresses the relationship between the Act’s

procedures and other, potentially overlapping causes of action that might arise out of a school’s

mishandling of a student’s special education needs:

       Nothing in this chapter shall be construed to restrict or limit the rights, procedures,
       and remedies available under the Constitution, the Americans with Disabilities Act
       of 1990, title V of the Rehabilitation Act of 1973, or other Federal laws protecting
       the rights of children with disabilities, except that before the filing of a civil action
       under such laws seeking relief that is also available under this subchapter, the
       procedures under subsections (f) and (g) shall be exhausted to the same extent as
       would be required had the action been brought under this subchapter.

20 U.S.C. § 1415(l). While the ADA and the Rehabilitation Act are the only statutes expressly

mentioned in § 1415(l), the provision, by its own terms, applies to all federal causes of action,

including those regarding rights “available under the Constitution.” The Sixth Circuit, consistently

with that language, has held that § 1983 claims may be subject to the § 1415(l) bar. See F.H. ex

rel. Hall v. Memphis City Sch., 764 F.3d 638, 643 (6th Cir. 2014) (“Appellants are not excused

from exhaustion merely because they request compensatory damages under § 1983.”); Griffin v.

Sanders, No. 11-CV-12289, 2013 WL 3788826, at *15 (E.D. Mich. July 19, 2013) (holding that §



3
 Although there was apparently an administrative hearing scheduled for October (see Doc. No. 22 at 2),
no party has updated the court regarding the outcome, if any so far, of that hearing.


                                                   8

    Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 8 of 19 PageID #: 381
1983 claims are barred “because of Plaintiff’s failure to exhaust administrative remedies under the

IDEA”); see also Batchelor v. Rose Tree Media Sch. Dist., 759 F.3d 266, 272 (3d Cir. 2014) (“This

provision bars plaintiffs from circumventing the IDEA’s exhaustion requirement by taking claims

that could have been brought under IDEA and repackaging them as claims under some other

statute—e.g., section 1983, section 504 of the Rehabilitation Act, or the ADA.”) (quoting Jeremy

H. v. Mount Lebanon Sch. Dist., 95 F.3d 272, 281 (3d Cir. 1996)). Each of the plaintiffs’ claims,

therefore, is subject to the exhaustion requirement, if the plaintiffs “seek[] relief that is also

available under” the IDEA. 20 U.S.C. § 1415(l).

       Courts, including those in this circuit, have sometimes struggled to determine what it means

for a claim to “seek[] relief that is also available under” the IDEA. The IDEA takes a “flexible

approach” to remedies, Bd. of Educ. of Fayette Cty., Ky. v. L.M., 478 F.3d 307, 316 (6th Cir. 2007),

allowing a court to “grant such relief as [it] determines is appropriate.” 20 U.S.C. §

1415(i)(2)(C)(iii). There is, in other words, a relatively open-ended range of remedies that could

be “available under” the Act. That flexibility in the remedy’s means, however, is accompanied by

a tight restriction on the remedy’s ends. “[T]he only relief that an IDEA officer can give . . . is

relief for the denial of a FAPE,” and the Supreme Court has extended that limitation to the relief

that a court can provide for an IDEA claim. Fry, 137 S. Ct. at 753. As a result, types of damages

that do not directly address the denial of the student’s FAPE—including some types of

remuneration that would be covered by general money damages—fall outside the FAPE

framework and, accordingly, are not recoverable under the IDEA. See Somberg ex rel. Somberg v.

Utica Cmty. Sch., 908 F.3d 162, 177 (6th Cir. 2018) (“[T[his court has interpreted Supreme Court

precedent to hold that money damages are not available to remedy violations of the IDEA.”) (citing

Crocker v. Tenn. Secondary Sch. Athletic Ass’n, 980 F.2d 382, 386 (6th Cir. 1992)). As relevant



                                                 9

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 9 of 19 PageID #: 382
to this case, the Does point to the damages that they seek related to their lease of an in-zone house

while John was denied an out-of-zone exception. Such damages, they contend, are unavailable

under the IDEA, meaning that they do not seek relief “available under” the Act.

        The court’s consideration of this issue is guided by the Supreme Court’s recent decision in

Fry v. Napoleon Community Schools, which construed the § 1415(l) exhaustion requirement. In

that case, the plaintiff, a disabled child with cerebral palsy, had sought but been denied permission

to have her service dog accompany her in the classroom. 137 S. Ct. at 751. She and her parents

sued the “local and regional school districts in which [her elementary school was] located, along

with the school’s principal” under the ADA and Section 504. Fry, 137 S. Ct. at 751–52. They

sought declaratory relief and money damages. Id. at 752. The district court dismissed the claims

for failure to exhaust, and the Sixth Circuit affirmed, applying the rule that exhaustion was required

whenever “‘the genesis and the manifestations’ of the complained-of harms were ‘educational’ in

nature.” Id. at 752 (quoting Fry v. Napoleon Cmty. Sch., 788 F.3d 622, 627 (6th Cir. 2015)). The

Supreme Court vacated the Sixth Circuit’s decision and repudiated the Sixth Circuit’s approach as

overly broad. Instead, the Supreme Court announced two principles for guiding the determination

of whether to require exhaustion under § 1415(l):

        We first hold that to meet [the § 1415(l)] statutory standard, a suit must seek relief
        for the denial of a FAPE, because that is the only “relief” the IDEA makes
        “available.” We next conclude that in determining whether a suit indeed “seeks”
        relief for such a denial, a court should look to the substance, or gravamen, of the
        plaintiff’s complaint.

Id. at 752. Under Fry, “[w]hat matters is the crux . . . of the plaintiff’s complaint, setting aside any

attempts at artful pleading.” Id. at 755.

        Fry is, by its own terms, not necessarily determinative of this case. The Court, in Fry,

stressed that it was “leav[ing] for another day a further question about the meaning of § 1415(l):



                                                  10

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 10 of 19 PageID #: 383
Is exhaustion required when the plaintiff complains of the denial of a FAPE, but the specific

remedy she requests—here, money damages for emotional distress—is not one that an IDEA

hearing officer may award?” Id. at 752 n.4. The plaintiffs in Fry had, in fact, sought such damages,

along with declaratory relief that would more closely mirror what an award would have looked

like under the IDEA. Id. at 752. The Court, however, did not consider the effect of that factor on

the § 1415(l) analysis, on the ground that “resolution of that question might not be needed in this

case because the Frys also say that their complaint is not about the denial of a FAPE.” Id. at 752

n.4. This court, accordingly, will structure its analysis in the same manner as the Supreme Court’s

in Fry: by considering, first, whether the gravamen inquiry is sufficient to relieve the plaintiffs of

the exhaustion requirement and then considering, only if necessary, whether the specific nature of

the relief that they have sought offers them an alternative way forward.

B. Gravamen of the Case

       The Supreme Court characterized the respective gravamens of the IDEA and the federal

antidiscrimination statutes with which it often overlaps as follows: “the IDEA guarantees

individually tailored educational services, while Title II and § 504 promise non-discriminatory

access to public institutions.” Id. at 156. In and of itself, that formulation does not necessarily

provide much guidance regarding how to classify any particular case, as many situations—indeed

probably most situations in which Fry would even come up—can be characterized in either way.

That is certainly the case here: the Does allege that John was denied both individually tailored

educational services and non-discriminatory access to a public institution.

       In light of this difficulty, the Supreme Court offered some additional tools that might assist

a court in making its determination:

       One clue to whether the gravamen of a complaint against a school concerns the
       denial of a FAPE, or instead addresses disability-based discrimination, can come

                                                 11

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 11 of 19 PageID #: 384
       from asking a pair of hypothetical questions. First, could the plaintiff have brought
       essentially the same claim if the alleged conduct had occurred at a public facility
       that was not a school—say, a public theater or library? And second, could an adult
       at the school—say, an employee or visitor—have pressed essentially the same
       grievance? When the answer to those questions is yes, a complaint that does not
       expressly allege the denial of a FAPE is also unlikely to be truly about that subject;
       after all, in those other situations there is no FAPE obligation and yet the same basic
       suit could go forward. But when the answer is no, then the complaint probably does
       concern a FAPE, even if it does not explicitly say so; for the FAPE requirement is
       all that explains why only a child in the school setting (not an adult in that setting
       or a child in some other) has a viable claim.

Id. at 756. In a concurrence, however, Justice Alito expressed skepticism that the questions

suggested by the Court would prove particularly effective at separating cases that have a gravamen

in the IDEA from those that do not. Fry, 137 S. Ct. at 759 (Alito, J., concurring); see also Sophie

G. ex rel. Kelly G. v. Wilson Cty. Sch., 742 F. App’x 73, 79 (6th Cir. 2018) (noting that “Fry’s

clues will not always assist courts”). Acknowledging the roots of Justice Alito’s skepticism, Justice

Kagan, writing for the Court, conceded that the questions were chiefly intended to be helpful in a

hypothetical case in which the plaintiff “has chosen to bring a claim under Title II or § 504 instead

of the IDEA—and whose complaint makes no mention of a FAPE.” Fry, 137 S. Ct. at 757 n.10.

       The Fry questions provide some guidance in this case, but, as Justice Alito warned, they

are somewhat indeterminate in their own right. Specifically, where the questions lead depends on

how one defines John Doe’s deprivation. Was he deprived of the opportunity to be educated

alongside his friends? If so, that violation seems specific to schools. Friendship and peer

interaction are a big part of middle school; they need not be a big part of, for example, renewing

one’s driver’s license or checking out a book from the library. Th question phrased in that manner,

therefore, would suggest that the gravamen is the denial of his FAPE. But would it be better, in

the alternative, to say that John Doe was deprived of the opportunity to receive services in the

specific facility, among a choice of various otherwise adequate facilities, that would be least



                                                 12

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 12 of 19 PageID #: 385
disruptive to his mental health? That type of discrimination seemingly could occur with regard to

any service and any person with relevant mental health symptoms. In other words, while the

questions suggested in Fry are somewhat clarifying, they also unfortunately tend to return the court

to a place where the gravamen is in the eye of the beholder.

       The Supreme Court also suggested in Fry that “[a] further sign that the gravamen of a suit

is the denial of a FAPE can emerge from the history of the proceedings. In particular, a court may

consider that a plaintiff has previously invoked the IDEA’s formal procedures to handle the

dispute—thus starting to exhaust the Act’s remedies before switching midstream.” Fry, 137 S. Ct.

at 757. Although the Does do not appear to have “switched midstream”—they are still pursuing

the IDEA process—their IDEA appeal would seem to be consistent with finding a gravamen under

the IDEA That clue, as well, though, would not necessarily be conclusive. A plaintiff might pursue

the IDEA process by mistake, or he might pursue it prophylactically—just in case the courts end

up requiring his exhaustion of the process—precisely because the Supreme Court’s test is so

unpredictable. The court, therefore, will not treat the Does’ pursuit of remedies under the IDEA as

determinative—although it is another piece of information pointing in the direction of requiring

exhaustion.

       The best way to resolve this issue that the court is aware of is simply to read a plaintiff’s

complaint closely, in the context of the statutes invoked and not invoked, to determine what the

“crux” of the case is. Even the question of how to do that, however, can be a complicated one. On

one hand, Fry treats the plaintiff “as ‘the master of the claim’: She identifies its remedial basis—

and is subject to exhaustion or not based on that choice.” Id. at 755 (quoting Caterpillar Inc. v.

Williams, 482 U.S. 386, 392 & n.7 (1987)). On the other hand, the court, in evaluating the

complaint, must “consider substance, not surface.” Id. at 755. Fry, therefore, asks a district court



                                                13

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 13 of 19 PageID #: 386
to walk a tightrope; when it comes to the substance of the complaint, the court must defer to the

plaintiff’s decisions to structure her claims in the particular way of her choosing, implicating or

not implicating the exhaustion bar based on what she has decided to plead. At the same time,

however, the court must be careful not to defer improperly to the plaintiff’s purely stylistic,

rhetorical, or nomenclatural choices, which might be crafted specifically in an attempt to evade

the exhaustion requirement or might simply reflect a misunderstanding of how deeply the IDEA

is implicated by the claims at issue.

       With that in mind, what should the court look for? The Supreme Court stressed in Fry that

“asking whether the gravamen of [a student’s] complaint charges, and seeks relief for, the denial

of a FAPE” is different from merely asking whether the student’s complaint is “broadly speaking,

‘educational’ in nature.” Id. at 758. Nevertheless, the role and prominence of educational concerns

and objectives in the plaintiff’s complaint and request for damages are important considerations.

It is relevant, for example, whether the plaintiff “mak[es] . . . reference to the adequacy of the

special education services” provided by the school and/or “accuse[s] the school . . . of refusing to

provide the educational instruction and services that [the student] needs.” Id. at 758. The court

should also consider whether the substance of the allegations suggests a “focus on the adequacy

of [the student’s] education,” even if that focus is “implicit.” Id.

       Although the court has concerns about the workability of Fry’s gravamen analysis in close

cases, a thorough reading of the First Amended Complaint confirms that, in this instance, the

gravamen of the Does’ claims is clearly the denial of a FAPE. The Does argue that John’s

placement at Woodland Middle “was necessary for him to . . . learn because his difficulty with

transitioning to an environment with totally different peers was feared to be too difficult mentally.”

(Doc. No. 15 ¶ 25.) They argue that WCBOE “exclude[ed] him from the educational process and



                                                  14

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 14 of 19 PageID #: 387
the opportunity to learn.” (Id.) Count I is premised on John’s “property interest in public

education,” which the WCBOE allegedly denied in light of his “demonstrated need to remain [at

Woodland Middle] in order to learn and avoid risk of mental injury.” (Id. ¶ 48.) Although Counts

II and III are framed in the language of discrimination, the substance of the allegations is the same:

John Doe was not able to obtain an adequate education at any WCBOE school other than

Woodland Middle, and, by removing him from the school, the WCBOE would have denied him

his education.

       What the Does allege is a textbook denial of a FAPE—and not incidentally so. See L.G. ex

rel. G.G. v. Bd. of Educ. of Fayette Cty., Ky., 775 F. App’x 227, 231 (6th Cir. 2019) (finding that

the gravamen of the plaintiff’s claim was denial of a FAPE because, “[a]t the heart of [the

plaintiff’s] claim is an allegation that the Board of Education did not provide him with the

individually-tailored educational support he needed in order to continue his academic studies”).

Questions of educational placement are core concerns under the IDEA. Indeed, finding a

placement that maximizes a disabled student’s beneficial socialization among non-disabled peers

is an issue both prioritized by the Act itself and raised frequently in IDEA litigation. See 20 U.S.C.

§ 1412(a)(5)(A) (requiring education in least restrictive environment); see, e.g., L.H. v. Hamilton

Cty. Dep't of Educ., 900 F.3d 779, 788 (6th Cir. 2018). This is not a case of discrimination that

just so happened to take place in the schools. The Does’ allegations are that, because of the unique

educational obstacles posed by John Doe’s disability, he needs to be at Woodland Middle in order

to learn. That is, at its heart, an IDEA case. The court therefore holds that the gravamen of his

claim is the denial of a FAPE and, therefore, that Fry does not excuse his claims from the IDEA

exhaustion requirement.




                                                 15

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 15 of 19 PageID #: 388
C. Type of Relief Sought

        The court therefore turns to the issue that Fry explicitly did not resolve—whether a

plaintiff’s non-IDEA claims can be excused from the IDEA exhaustion requirement because the

plaintiff seeks relief that the IDEA categorically would not provide. The rent that Jane Doe paid

for her in-zone home represents, at most, consequential or mitigation damages of the WCBOE’s

actions, and the parties appear to agree that those damages could not be awarded under the IDEA.

On the other hand, however, the First Amended Complaint does specifically request potential

injunctive relief that plainly would be available under the IDEA—a permanent exception to the

WCBOE’s geographic zoning scheme. The Does have not emphasized that aspect of their claims,

nor is the request featured prominently in the First Amended Complaint. The request, though, is

there, and the Does have confirmed, in their briefing, that they continue to seek injunctive relief in

this court.

        The plain language of § 1415(l) requires exhaustion prior to filing any “civil action under

[federal] laws seeking relief that is also available under” the IDEA. Two aspects of that language

are particularly relevant here. First, § 1415(l) governs the filing of the “civil action,” not merely a

request for a particular type of relief. Congress could have drafted the subsection to require a court

only to deny relief also available under the IDEA if there was no exhaustion. Under such a law,

the court would dismiss any prayers for relief that overlap with IDEA remedies but otherwise

continue to consider the case. Congress, instead, applied this bar to the “action.” That language

strongly suggests that § 1415(l) envisions that a court has a duty to consider all of the relief sought,

rather than merely to trim away extraneous requests that overlap with the IDEA.

        Second, and perhaps itself wholly determinative in this case, § 1415(l) does not actually

say anything whatsoever about requesting relief that is not available under the IDEA. To the



                                                  16

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 16 of 19 PageID #: 389
contrary, whether the exhaustion bar applies is based on whether the plaintiff requests relief that

is available under the IDEA. The plaintiffs in this case have done so, even if it is not the relief they

appear more focused on. Nothing about requesting one form of relief that is unavailable under the

IDEA negates a request for another form of relief that is available. The Sixth Circuit has recognized

as much, expressly holding that plaintiffs “are not excused from exhaustion merely because they

request compensatory damages under” some statute other than the IDEA. F.H., 764 F.3d at 643.

The court therefore holds, based on the plain language of § 1415(l) and the caselaw of this circuit,

that, where a plaintiff files a federal lawsuit, the gravamen of which is denial of a FAPE and in

which he seeks any relief available under the IDEA, his action should be dismissed, regardless of

whether he also seeks relief that is unavailable under the IDEA. 4

        Such a holding is consistent with the purposes of the IDEA exhaustion requirement. The

Sixth Circuit has held that the rationale behind requiring exhaustion is that “[t]he federal courts

are not the entities best equipped to craft an IEP or remedial substitutes. They are, instead, suited

to reviewing detailed administrative records, such as those that would be furnished through due

process hearings . . . under the IDEA.” Long v. Dawson Springs Indep. Sch. Dist., 197 F. App’x

427, 433–34 (6th Cir. 2006); see also L.G.., 775 F. App’x at 230 (noting that the exhaustion

requirement exists to further “the interest of judicial economy and to take advantage of agency

expertise”). If this court were to consider a claim for injunctive relief based on a claim that is

fundamentally about the denial of a FAPE, the court would unavoidably be intruding upon the

process that the IDEA has intentionally committed, at least in the first instance, to the skilled

educational professionals who deal most directly with the child.


4
  The court does not rule out the possibility that a case could exist in which some of the plaintiff’s claims
were sufficiently unrelated to the claims subject to exhaustion that those claims could be severed and only
the exhaustible claims dismissed. In this case, however, all of the claims are closely tied together and all
share the same gravamen.

                                                     17

    Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 17 of 19 PageID #: 390
       Requiring exhaustion here is also consistent with the history of the IDEA. Section 1415(l)

was not enacted in a vacuum, but rather to strike a balance in the face of a particular problem. In

1984, the Supreme Court held, in Smith v. Robinson, 468 U.S. 992 (1984), that the IDEA’s

predecessor statute was “the exclusive avenue through which a plaintiff may assert an equal

protection claim to a publicly financed special education” and, by extension, any other overlapping

federal claims. Id. at 1009. The plaintiff had brought an equal protection claim under § 1983, on

the ground that his home state had deprived him of his federal constitutional right to equal

protection under color of law in the state’s administration of his special education. The Court,

however, held that, “[i]n light of the comprehensive nature of the procedures and guarantees set

out in the” IDEA’s predecessor statute, Congress had implicitly foreclosed a child or his parents

from pursuing overlapping special education-related claims via other federal statutes. Id. at 1011.

Congress responded to Smith by enacting the Handicapped Children’s Protection Act of 1986, 100

Stat. 796, which included the exhaustion language currently found in § 1415(l). The historical

context of § 1415(l), in other words, suggests an intent to preserve plaintiffs’ rights under other

statutes without disturbing the comprehensive procedural scheme embodied in the IDEA.

Requiring exhaustion for a case so intimately entwined with an alleged IDEA violation is

consistent with that balance.

       The court accordingly will dismiss the Does’ claims, without prejudice to their refiling

them when their avenues for redress under the IDEA have been fully exhausted. The court

understands that, any time the course of a child’s education is involved, time is of the essence.

Ultimately, though, that is just another reason why the IDEA’s statutory system favors efforts to

solve conflicts collaboratively and quickly before submitting to the slow pace of the courts. Once




                                                18

  Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 18 of 19 PageID #: 391
that state-level administrative process is completed, the Does may, if they desire, seek relief that

was not available at the administrative level in this court.

                                        IV. CONCLUSION

       For the foregoing reasons, the defendants’ Motion to Dismiss (Doc. No. 17) will be

granted, and the plaintiffs’ claims will be dismissed without prejudice.

       An appropriate Order will enter.



                                                               ______________________________
                                                               ALETA A. TRAUGER
                                                               United States District Judge




                                                 19

   Case 3:20-cv-00486 Document 26 Filed 12/16/20 Page 19 of 19 PageID #: 392
